Citation Nr: 1210947	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an earlier effective date of August 30, 1993, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to October 1968, to include a tour of duty in Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Denver, Colorado, Regional Office, which granted service connection for PTSD, effective from January 13, 2000, the date of receipt of a reopened claim of service connection.

In November 2010, the Board denied entitlement to an effective date of service connection prior to January 13, 2000, for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court or CAVC), which in September 2011, on the basis of a Joint Motion, vacated the Board's decision and remanded the matter for further consideration.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was received by VA on August 30, 1993.

2.  In August 1994, in connection with the Veteran's initial claim of service connection for PTSD, the Veteran provided sufficient information to permit a meaningful inquiry of the service department to corroborate an alleged stressor.

3.  Service department records, in the form of a U.S. Armed Services Center for Research of Unit Records (USASCRUR) report, received in June 2005, were relevant to the question of service connection for PTSD.




CONCLUSION OF LAW

The criteria for an earlier effective date of August 30, 1993, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156, 3.400 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The history of the Veteran's claim is somewhat complex.  Prior decisions by the RO and Board have misstated the procedural history by ascribing finality to decisions which were not, in fact, final.  The Veteran has repeatedly submitted additional relevant evidence during the one year appellate period following an adverse decision.  While frequently the submissions were not accompanied by any expression of disagreement and hence were not sufficient to place a decision in appellate status, they were sufficient to require reconsideration of the decision.  This had the effect of obviating finality and extending the currently pending claim.  38 C.F.R. § 3.156(b).  The procedural history which follows, while abbreviated, represents the actual path followed by the Veteran's claim.

A diagnosis of PTSD was established as of March 1992 by providers at a Vet Center, but a supporting stressor event was not verified.

The Veteran's original claim for service connection for PTSD was dated August 24, 1993, and received by VA on August 30, 1993.  The claim was denied in November 1994 based on the lack of a verified stressor.  He produced additional evidence and the claim was reconsidered and again denied in April 1995 and November 1995.  Denial of the August 1993 claim became final in November 1996, one year following issuance of the November 1995 denial.  While the Veteran did initiate an appeal of the denial, he failed to perfect his appeal following issuance of an April 1996 statement of the case.  

The Veteran filed a claim to reopen in September 1997, which claim was denied in a July 1998 rating decision.  This denial became final in July 1999.

The Veteran attempted to reopen his claim in January 2000; this claim was denied on the merits, apparently after reopening, in a July 2000 decision.  The claim was reconsidered in January 2001 based on receipt of additional relevant evidence within the one year appellate period and, again, denied.  An appeal of the January 2001 decision was initiated and perfected.

In a May 2005 Board decision stemming from that appeal, the claim was reopened, and the underlying claim on the merits was remanded for further development, to include attempts to verify an allegation of a January 1968 mortar attack at Vung Tao.  In June 2005, USASCRUR (now the Joint Services Records Research Center, or JSRRC), reported that no January 1968 attack could be verified.  However, attacks on the base where the Veteran's unit was located were verified for April and October 1968.  The RO continued to deny the claim in the absence of verification of the specific stressor alleged by the Veteran.  

In a July 2006 decision, the Board concluded that the JSRRC report was sufficient to verify the allegations of mortar attacks at Vung Tao despite the difference in dates, and remanded for provision of a VA PTSD examination. 

As a result of that examination, and in light of the Board's conclusion that the stressor had been verified, the RO granted service connection  for PTSD effective from January 13, 2000, the date of receipt of the reopened claim of service connection.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The Veteran has appealed the effective date, arguing that an effective date reflecting the 1993 date of receipt of the initial claim of service connection for PSTD is appropriate.  The Veteran, through his attorney representative, argues that because relevant service department records, namely the June 2005 USASCRUR report, which were discoverable but not previously of record, were received and relied upon to grant service connection, the provisions of 38 C.F.R. § 3.156(c) were applicable.  

That regulation provides, in the context of previously denied claims, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1).  

Section 3.156(c)(1) applies to unit records provided to VA by USASCRUR, so long as such records were not misplaced or corrected and were generated by USASCRUR upon request of the Secretary of VA.  Vigil v. Peake, 22 Vet. App. 63 (2008).  A grant of benefits based on such service department records "...is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later...."  38 C.F.R. § 3.156(c)(3).  

If the service department records could not have been discovered at the time of the previously denied claim because they did not exist a the time or the Veteran had failed to provide sufficient information for VA to identify and obtain the records, the provisions of 38 C.F.R. § 3.156(c)(1), and the related effective date provisions, are not applicable.  38 C.F.R. § 3.156(c)(2).

In the November 2010 decision, the Board found that the unit records reflected in the June 2005 USASCRUR response were of the type falling within the definitions provided in 38 C.F.R. § 3.156(c)(1).  However, the Board also found that the Veteran had failed to provide sufficient information in connection with the previously denied August 1993 or September 1997 claims to permit any meaningful inquiry of USASCRUS/JSRRC, and hence the unit records were not discoverable at the time of the previous denial.  The Board applied the exception at 38 C.F.R. § 3.156(c)(2), and the date of receipt of the reopened January 13, 2000, claim was affirmed as the effective date for the grant of service connection for PTSD.

The CAVC's September 2011 Joint Motion Remand noted that in August 1994, in connection with the Veteran's initial claim, the Veteran had alleged that "during Tet 1967/1968" he was at Vung Tao when the "airfield was mortared real bad."  The Board had found this statement to be too indefinite as to the period in question; it did not specify a three month period as was required for inquiry of USASCRUR.  This is correct; however, the Court pointed out that the Tet Offensive is generally accepted as having begun at the end of January 1968, and the initial phase of the communist offensive was completed by April 1968.  The known historical record provided the three month context required for a meaningful inquiry. 

VA could, therefore, have made a meaningful inquiry for unit records to verify the occurrence of mortar attacks at Vung Tao in January 1968 in connection with the Veteran's initial claim.  This is, in effect, the inquiry which was made in May 2005 and resulted in the June 2005 production of the records which eventually lead to the grant of service connection for PTSD.  The Board must find that the unit records associated with the claims file following the previous July 1998 decision warranted reconsideration of that decision from the date of receipt of the original underlying claim of service connection.

The evidence of record establishes a diagnosis of PTSD as of March 1992, prior to the date of the initial claim, and service records verify the stressors related to that diagnosis.   Service connection for PTSD is warranted as of the date of receipt of the initial claim of service connection, August 30, 1993.  38 C.F.R. § 3.400.

Nothing in this decision shall be interpreted as requiring a grant of the currently assigned 100 percent evaluation from the earlier, August 30, 1993, effective date of service connection.  The evaluation to be assigned prior to January 13, 2000, is not before the Board.  "A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence."  38 C.F.R. § 3.156(c)(4).


ORDER

An earlier effective date of August 30, 1993, for the grant of service connection for PTSD is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


